DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/02/2022 have been entered.
Allowable Subject Matter
The elected species 
    PNG
    media_image1.png
    139
    134
    media_image1.png
    Greyscale
reads upon claims 1-2, 7-8, 12 and 14-16.  The elected species has been searched and is deemed to be free of the prior art and non-obvious.  
Specifically, the closest prior art is Coats et al (J Med Chem 19(1):131-135, 1976) which teaches the structurally related compound 
    PNG
    media_image2.png
    210
    215
    media_image2.png
    Greyscale
(Page 132, Table I, Compound 14) which differs from Applicant’s elected species in that R2 is H as opposed to CH3.  While it may have been obvious to replace the H atom in Compound 14 with CH3 in an effort to provide structurally and functionally related compounds with a reasonable expectation of success, Coats et al indicate that “[t]he molecules reported in this study are clearly too lipophilic for in vivo Coats et al (including Compound 14) in an effort to provide functionally related compounds such as Applicant’s elected species.  There would have been no motivation to modify compounds identified as “too lipophilic for in vivo activity” and “inactive”.
For all the foregoing reasons, Applicant’s elected species is ALLOWABLE.
Response to Arguments
In the Action mailed on 11/12/2020, the claims were rejected under 35 U.S.C. 112(a) and (b) wherein it was noted that the claims were so indefinite as to render a search of Formula I impossible (see In re Steele, 305 F.2d 859 (CCPA 1962): it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection on these assumptions).
In Applicant’s response filed 5/11/2021, Applicant overcame the rejections of claims under 35 U.S.C. 112(a) and (b) by amending the claims.
Accordingly, in the Action mailed on 6/09/2021, the search was expanded beyond Applicant’s elected species as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image3.png
    201
    274
    media_image3.png
    Greyscale
.
In Applicant’s response filed 9/07/2021, Applicant overcame the rejection of claims by amending the claims to exclude said compound species.
Accordingly, in Action mailed on 6/09/2021, the search was again expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species was 
    PNG
    media_image4.png
    185
    206
    media_image4.png
    Greyscale
.
In Applicant’s response filed 3/02/2022, Applicant has overcome the rejection of claims by amending the claims to exclude said compound species.
Accordingly, in the instant Action, the search has again been expanded as called for under current Office Markush practice - a compound by compound search - to include a single additional species (M.P.E.P. § 803.02).  That species is 
    PNG
    media_image5.png
    229
    286
    media_image5.png
    Greyscale
 wherein R1 is aryl-(R5)n wherein aryl is phenyl, R5 is alkoxy (i.e., OMe) and n is 1; R2 is aryl-(R6)n wherein aryl is phenyl, R6 is alkoxy (i.e., OMe) and n is 1; R3 and R4 are each NHR wherein each R is C6-alkyl (see Specification, Page 5: “[a]n alkyl group can be branched, straight-chain, or cyclic”) – which reads on pending claims 1-2 and 7-8.
Since the search has not been expanded beyond the single additional species identified above, claims 12 and 14 (which are directed to the elected species but which do not include the single additional species) as well claims 15-16 (wherein claim 15 is drafted independently and in which claims 15-16 are directed to dosage forms comprising the elected species but wherein the single prior art additional species is not disclosed in said dosage forms) are objected to, and have not been further examined.
Claim Objections
As amended, claim 1 recites that “R1 is aryl-(R5)n, naphthyl, anthracenyl, heteroaryl, or heteroaryl-(R5)n” wherein it is further “provided that (i) if R1 is methyl…”.  
There is no possibility in which R1 is methyl, rendering proviso (i) moot.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS RN 68341-03-7 (entered into STN on 11/16/1984).
As amended, claim 1 is drawn to a compound having a generic formula which embraces the following compound species 
    PNG
    media_image5.png
    229
    286
    media_image5.png
    Greyscale
 wherein R1 is aryl-(R5)n wherein aryl is phenyl, R5 is alkoxy (i.e., OMe) and n is 1; R2 is aryl-(R6)n wherein aryl is phenyl, R6 is alkoxy (i.e., OMe) and n is 1; R3 and R4 are each NHR wherein each R is C6-alkyl (see Specification, Page 5: “[a]n alkyl group can be branched, straight-chain, or cyclic”) – which reads on pending claims 1-2 and 7-8.
The compound is taught by CAS RN 68341-03-7.
As such, claims 1-2 and 7-8 are anticipated.
Claim Objections
Claims 12 and 14 are objected to as depending from a rejected claim.  
Additionally, claims 15-16 (which are directed to dosage forms comprising the elected species but wherein the single prior art additional species is not disclosed in said dosage forms) are objected to, and have not been further examined.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.